Citation Nr: 1710589	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  10-23 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1977 to August 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  This matter is now under the jurisdiction of the VA RO in Indianapolis, Indiana.  The Board remanded this matter in March 2014 and November 2014.

In April 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a back disability.  He contends that he entered service with a pre-existing back disability related to a fall he had at age 11, and that the disability was aggravated by a motor vehicle accident he had during service.  See, e.g., April 2013 Board hearing transcript.

An April 1977 report of examination for entrance into active service reflects a normal evaluation of the spine, but also notes minimal scoliosis.  In addition, the service treatment records reflect a history of back surgery with fusion of the lumbar vertebrae.  Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).  In addition, there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established, no additional or confirmatory evidence is necessary.  Consequently, with notation or discovery during service of such residual conditions (scars; healed fractures; etc.) with no evidence of the pertinent antecedent active disease or injury during service the conclusion must be that they pre-existed service.  38 C.F.R. § 3.303(c).  In this case, the Veteran's mild scoliosis was noted on entrance into service.  Therefore, the Veteran may be service connected for the scoliosis only to the extent that the disability was aggravated by active service.  See 38 C.F.R. § 3.306(a).  The pre-service back injury and fusion surgery were not noted at entrance.  However, the in-service evidence of fusion of the lumbar vertebrae with no indication of in-service spinal fusion surgery constitutes clear and unmistakable proof that the Veteran had a pre-existing injury to the spine.  Therefore, the Veteran may be service connected for residuals of the spinal fusion if there is not clear and unmistakable evidence that the disability was not aggravated by active service, see 38 C.F.R. § 3.304(b).  Of note, the Veteran does not dispute that he had a pre-service injury to the spine that was sustained in a fall at age 11.  See, e.g., correspondence from the representative entitled "Statement of the Case," dated in January 2017, which states "It is clear that the Veteran had a pre-existing back disability and was treated for partial paralysis in 1971."

In its November 2014 remand, the Board directed the AOJ to provide the Veteran another VA examination to determine whether the evidence shows onset or aggravation of a back disability during service.  In July 2015, a VA examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  The examiner noted the Veteran's history of a fall at age 11 that required spinal fusion and the Veteran's contention that his current back pain is related to a motor vehicle accident that occurred during service in 1978.  The examiner provided a summary of the service treatment records, noting the April 1977 entrance examination, an October 1980 note documenting the Veteran's complaints of intermittent and progressive low back pain since a motor vehicle accident in May 1978 and a diagnosis of spondylolisthesis, and a July 1981 note documenting the Veteran's complaints of numbness in both legs and diagnosis of "old chronic low back problems."  The examiner states at the end of her summary of the Veteran's medical history, "There is no clinical report found regarding the reported motor vehicle accident and injury to his back."  The examiner opined that the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury, or illness.  As a rationale for the opinion, the examiner explained that although the Veteran had episodic treatment for back pain while in the military, there is no evidence to support permanent aggravation.  The Veteran was able to complete his military service.  There is no evidence of treatment for a back condition until 28 years after his separation from the active service.  He was able to drive a truck for many years, which involved passing periodic physical examinations.  The Veteran reported himself in 2009 that he had no physical limitations and, at that time, was walking 7 to 14 miles per day.  Therefore, chronicity of a back condition since separation from active service is not supported and permanent aggravation is not supported.

A review of the record reveals that a May 17, 1978 service treatment record documents that the Veteran was involved in a motor vehicle accident in which he was rear ended the previous night.  The Veteran complained of back pain at that time.  An August 8, 1978 record again notes the May 1978 motor vehicle accident and documents the Veteran's complaint of pain to the middle lumbar region with radiation to the lower limbs in the morning.  On August 23, 1978, the Veteran had positive straight leg raise tests and was assessed with strain and mild sacroiliitis.  The July 2015 VA examiner did not discuss these records in her report.  Moreover, the examiner's statement that, "There is no clinical report found regarding the reported motor vehicle accident and injury to his back," is contrary to the record, which includes the May 1978 note, which is dated within 24 hours of the motor vehicle accident, and the August 1978 records, which are dated within months of the motor vehicle accident.  The examiner also did not discuss whether the October 1980 service treatment records showing complaints of progressive back pain and paresthesias since the motor vehicle accident reflect an aggravation of the pre-existing back disabilities.  Accordingly, the Board finds that the July 2015 VA examiner's opinion is based on an inaccurate understanding of the record and does not provide a full rationale for the opinion given.  Therefore, the matter must again be remanded so that an adequate opinion may be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on an incomplete or inaccurate factual premise are not probative).

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this remand to a VA clinician qualified to provide the information requested below.  Further in-person examination of the Veteran is left to the discretion of the clinician selected.  The clinician must indicate that the record was reviewed.  The clinician is asked to respond to the following:

a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's scoliosis, which was noted at the time of his examination for entrance into active service, was aggravated by his active service?

Aggravation is defined as a permanent worsening beyond the natural progression of the condition.

b)  Was the Veteran's pre-existing back disability relating to his fall at age 11, to include residuals of a spinal fusion surgery, aggravated beyond its natural progression by his active service?

c)  Is it at least as likely as not (50 percent probability or greater) that the Veteran has any other current back disability that had its onset during his active service or is otherwise etiologically or causally related to his active service, to include the May 1978 motor vehicle accident documented in the service treatment records.

The examiner must provide a full rationale for any opinion given.  Any rationale provided must reflect consideration of the full record, to include the service treatment records dated in May and August 1978 discussed in the body of the remand above, and must discuss the significance, if any, of the Veteran's October 1980 complaints of worsening pain and paresthesias since the May 1978 motor vehicle accident in determining whether aggravation of the pre-existing back disabilities occurred during the Veteran's active service.

2.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




